PER CURIAM.
William Heath Yawn (Yawn) pled nolo con-tendere to violation of probation, grand theft, forgery, uttering, and two counts of armed robbery with a deadly weapon, and was sentenced to thirteen years in prison followed by twelve years of probation. The Public Defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1896, 18 *869L.Ed.2d 493 (1967). Yawn waived his right to file a pro se brief. We have reviewed the record and agree with the Public Defender that no good faith argument can be made that error occurred in the trial court.
We accordingly affirm Yawn’s judgment and sentence.
AFFIRMED.
MINER, LAWRENCE and PADOVANO, JJ., concur.